Citation Nr: 1432938	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  11-07 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for acquired psychiatric disability, to include depressive disorder, not otherwise specified, to include as due to pes planus with genu valgum.  


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied entitlement to the above claimed benefits.  The Board remanded the claim in September 2011 for additional development.  

This appeal was processed, in part, using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.
FINDING OF FACT

An acquired psychiatric disability did not have its clinical onset in service and is not otherwise related to active duty or a service-connected disability.  


CONCLUSION OF LAW

The criteria for service connection for acquired psychiatric disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013).

The duty to notify was satisfied prior to the initial RO decision by way of a letter sent to the Veteran in August 2009 that informed him of his duty and VA's duty for obtaining evidence as well as the information necessary to establish service connection.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, in light of the Board's decision regarding service connection, notice of the evidence and information necessary to establish a disability rating and an effective date is not necessary.  Smith v. Shinseki, 24 Vet. App. 40, 49 (2010).

VA also has a duty to assist the Veteran in the development of a claim, which includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  His STRs, VA treatment records, and lay statements have been obtained.  VA requested private treatment records from L.G. and A.F. and informed the Veteran that such records have not been obtained in accordance with 38 C.F.R. § 3.159 (2013).  He was requested to provide VA with authorization for even further attempts to obtain those records in a October 2011 letter, to which he did not respond.  

The Veteran was provided with a VA examination in January 2010 and an addendum to that opinion was provided in July 2012.  The Board finds that the examination and medical opinion evidence is adequate as it is based on a psychiatric examination, review of the claims file, and the Veteran's statements and contains clear conclusions connected by a reasoned medical explanation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The issue on appeal was previously before the Board in September 2011, when it was remanded for additional development.  In accordance with the remand instructions, all outstanding VA treatment records were obtained and associated with the claims file, the July 2012 VA opinion addendum was obtained, and a supplemental statement of the case was issued in August 2012.  Since the record reflects compliance with the prior remand instructions, the Board may proceed with adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Service connection may also be granted for a disability that is proximately due to or the result of an established service-connected disability.  38 C.F.R. § 3.310 (2013).  This includes disability made chronically worse by service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The Veteran does not claim and the record does not show that psychiatric disability had its onset in service or is otherwise related to active duty.  The Veteran claims that he has incurred an acquired psychiatric disability, specifically depression, as a result of his service-connected pes planus with genu valgum 

VA treatment records do not demonstrate mental health treatment or a diagnosis of depressive disorder.  In April 2002, June 2003, and April 2009, a depression screen was found to be negative as the Veteran denied feeling sad, depressed, or hopeless, and denied having diminished interest or pleasure in doing things.  An April 2009 VA physician specifically stated "no depression."  The records include treatment for multiple nonservice-connected disabilities and symptoms, including skin issues, chronic sinusitis, bilateral knee osteoarthritis, low back pain, heel spurs, and hypertension.    

A VA examination was provided in January 2010, where he reported that his social isolation has been a "gradual" change which began in the 1970s and which he specifically attributed to his nonservice-connected hearing loss.  When asked for examples of social isolation related to hearing loss, he discussed problems with his feet and his inability to play tennis since the 1970s.  When prompted further, he again gave examples of hearing loss issues.  He was unable to determine the onset of other reported symptoms, such as changes in appetite, problems with sleep, and lack of interest in activities.  He reported that he worked full time and had meaningful relationships with family.  The examiner noted that there had been no documentation for over 30 years demonstrating symptoms of depression until 2009.  While it was possible that the Veteran's depression was related to his foot disability, the examiner concluded that it was not possible to make that determination without undue speculation.  

In a July 2012 addendum, the examiner noted review of the claims file and that a VA doctor had found "no depression" in November 2011.  The examiner explained that the Veteran's inability to determine the onset of symptoms other than the fact that they were gradual, his attributing the onset of symptoms to nonservice-connected hearing loss, and the existence of multiple other potential causes throughout the past several decades, it was impossible to opine as to a connection between the Veteran's symptoms and service-connected bilateral foot disability.  

At the January 2010 VA examination, the Veteran reported that he was in private individual therapy.  He stated that he saw the therapist every four to five months and that he had met with her two to three times.  Letters dated in July and December 2009 were submitted from the private treatment providers.  Despite multiple attempts to obtain the records of treatment which apparently served as the basis for the opinions provided in the 2009 letters, the treatment providers did not provide the records and the Veteran did not submit them himself. 

The private letters provide the opinion that the Veteran has a mood disorder with depressive features due to his service-connected foot injury.  However, despite noting several other nonservice-connected disabilities or symptoms, including respiratory problems, migraines, back pain, and back and stomach spasms, the private opinion did not explain why the Veteran's mood disorder was due to his service-connected disability rather than any of the other disabilities for which he had been treated over the years.  There is no indication what records, if any, were available for review or whether the examiner only had the Veteran's statements and clinical history.    

The Board notes that several of the symptoms that were reported by the Veteran according to the 2009 private letters, including feeling sad, depressed, or hopeless, and having diminished interest or pleasure in doing things, were specifically denied several times over many years during VA treatment.  Moreover, when asked by the VA examiner a few months later to describe his symptoms and their onset, the Veteran was unable to clearly describe the symptoms and their onset and attributed some of his symptomatology to a nonservice-connected disability.  Given the difference between the Veteran's reports to the private providers and to the VA physicians and examiner and the lack of reports of such symptoms for many years, the Board finds the Veteran's reports regarding the presence of depressive symptoms and their onset or connection to his service-connected foot disability to be unreliable.  The basis for the medical opinion by the private examiner is not clear and there are few records from this examiner for review.  The VA examiner reviewed the overall record and the opinion is supported by the examination report and the outpatient treatment records.  

The VA examiner, who was able to interview the Veteran and review the complete evidence of record, found that it was not possible to discern whether his depressive disorder was caused by his service-connected disability rather than the multiple other nonservice-connected disabilities for which he has been treated for decades.  

Given the lack of competent and credible evidence in support of the claim and the absence of consistent or credible reports of symptomatology or onset/cause of such symptoms from the Veteran, the evidence is against a finding of a nexus between the Veteran's current acquired psychological symptoms and his service-connected bilateral foot disability.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for an acquired psychiatric disability is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


